UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1221


JAMES RIVER EQUIPMENT, VIRGINIA, LLC, a Virginia Limited Liability
Company,

                    Plaintiff - Appellee,

             v.

JUSTICE ENERGY COMPANY INC., a West Virginia Corporation,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Beckley. Irene C. Berger, District Judge. (5:13-cv-28160)


Submitted: July 31, 2018                                          Decided: August 17, 2018


Before WILKINSON, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John F. Hussell, IV, Andrew L. Ellis, WOOTON, DAVIS, HUSSELL & ELLIS, PLLC,
Charleston, West Virginia, for Appellant. Jason S. Hammond, BAILEY & WYANT,
PLLC, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Justice Energy Company, Inc., appeals the district court’s orders imposing civil

contempt fines, denying reconsideration, and dismissing the action. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. See James River Equip., Va., LLC v. Justice Energy Co. Inc., No. 5:13-

cv-28160 (S.D.W. Va. Jan. 29, 2018; Aug. 4, 2016; Feb. 25, 2016). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2